
	
		I
		112th CONGRESS
		1st Session
		H. R. 1366
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Lipinski (for
			 himself, Mr. Manzullo,
			 Mr. Dingell,
			 Mr. Shimkus,
			 Mr. Michaud,
			 Mr. Schock,
			 Mr. Ryan of Ohio,
			 Mr. Duncan of Tennessee,
			 Mr. Murphy of Connecticut,
			 Mr. Johnson of Illinois,
			 Mr. Larson of Connecticut,
			 Mr. Jones,
			 Ms. Sutton,
			 Mr. Wolf, Mr. Visclosky, Mr.
			 Kinzinger of Illinois, Mr. Braley of
			 Iowa, Mr. LaTourette,
			 Mr. Lynch,
			 Mr. McKinley,
			 Mr. Gene Green of Texas, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the President to prepare a quadrennial
		  national manufacturing strategy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Manufacturing Strategy Act of
			 2011.
		2.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)the United States
			 Government should promote policies related to the Nation’s manufacturing sector
			 that are intended to promote growth, sustainability, and competitiveness;
			 create well-paying, decent jobs; enable innovation and investment; and support
			 national security; and
			(2)the President and
			 Congress should act promptly to pursue policies consistent with a national
			 manufacturing strategy.
			3.National
			 manufacturing strategy
			(a)Strategy
			 RequiredNot later than the July 1 of the second year of each
			 Presidential term, the President shall submit to Congress, and publish on a
			 public website, a national manufacturing strategy.
			(b)Deadline for
			 First National Manufacturing StrategyNotwithstanding subsection
			 (a), the President shall issue the first national manufacturing strategy not
			 later than the date that is 1 year after the date of the enactment of this
			 Act.
			4.President’s
			 manufacturing strategy board
			(a)In
			 GeneralThe President shall establish, within the Department of
			 Commerce, the President’s Manufacturing Strategy Board (in this Act referred to
			 as the Board).
			(b)Public Sector
			 MembersThe Board shall include the following individuals:
				(1)The Secretary or
			 head (or the designee of the Secretary or head) of each of the following
			 agencies:
					(A)The Department of
			 the Treasury.
					(B)The Department of
			 Defense.
					(C)The Department of
			 Commerce.
					(D)The Department of
			 Labor.
					(E)The Department of
			 Energy.
					(F)The Office of the
			 United States Trade Representative.
					(G)The Office of
			 Management and Budget.
					(H)The Office of
			 Science and Technology Policy.
					(I)The Small Business
			 Administration.
					(J)Other Federal
			 agencies the President determines appropriate.
					(K)Any special
			 advisors to the President in areas related to the economy, manufacturing, job
			 creation and competitiveness.
					(2)The Governors of 2
			 States, from different political parties, appointed by the President in
			 consultation with the National Governors Association.
				(c)Private Sector
			 Members
				(1)In
			 generalThe Board shall further include 9 individuals from the
			 private sector, appointed by the President after consultation with industry and
			 labor organizations, including individuals with experience in the areas
			 of—
					(A)managing
			 manufacturing companies;
					(B)managing supply
			 chain providers;
					(C)managing labor
			 organizations;
					(D)workforce
			 development;
					(E)finance;
					(F)conducting
			 manufacturing-related research and development; and
					(G)the defense
			 industrial base.
					(2)Balance in
			 representationIn making appointments of private sector members
			 to the Board under paragraph (1), the President shall seek to ensure that the
			 individuals appointed represent a balance among and within regions, sizes of
			 firms, and industries of the manufacturing sector. In making appointments, the
			 President should consider naming individuals who serve as representatives on
			 other similar executive branch councils or boards.
				(3)Terms
					(A)In
			 generalEach member appointed under this subsection shall be
			 appointed for a term of 6 years, except as provided in subparagraphs (B) and
			 (C).
					(B)Terms of initial
			 appointeesAs designated by the President at the time of
			 appointment, of the members first appointed—
						(i)3
			 shall be appointed for a term of 2 years;
						(ii)3
			 shall be appointed for a term of 4 years; and
						(iii)3
			 shall be appointed for a term of 6 years.
						(C)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a new member has been appointed.
					(d)Chair and Vice
			 Chair
				(1)ChairThe
			 Secretary of Commerce (or the designee of the Secretary) shall serve as the
			 Chair of the Board.
				(2)Vice
			 chairThe President shall appoint the Vice Chair of the Board
			 from among the private sector members appointed by the President under
			 subsection (c).
				(e)SubgroupsThe
			 Board may convene subgroups to address particular industries, policy topics, or
			 other matters. Such subgroups may include members representing any of the
			 following:
				(1)Such other Federal
			 agencies as the Chair determines appropriate.
				(2)State, local,
			 tribal, and Territorial governments.
				(3)The private
			 sector, including labor, industry, academia, trade associations, and other
			 appropriate groups.
				(f)Meetings
				(1)Timing of
			 meetingsThe Board shall meet at the call of the Chair.
				(2)Frequency of
			 meetingsThe Board shall meet not less than 2 times each year,
			 and not less than 4 times in a year preceding the issuance of a national
			 manufacturing strategy required under section 3(a).
				(3)Public meetings
			 requiredThe Board shall convene public meetings to solicit views
			 on the Nation’s manufacturing sector and recommendations for the national
			 manufacturing strategy.
				(4)Locations of
			 public meetingsThe locations of public meetings convened under
			 paragraph (3) shall ensure the inclusion of multiple regions and industries of
			 the manufacturing sector.
				(g)Application of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.), other than section 14 of such Act, shall apply to the Board,
			 including any subgroups established pursuant subsection (e).
			5.Duties of the
			 president’s manufacturing strategy board
			(a)In
			 GeneralThe Board shall—
				(1)advise the
			 President and Congress on issues affecting the Nation’s manufacturing
			 sector;
				(2)conduct a
			 comprehensive analysis in accordance with subsection (b);
				(3)develop a national
			 manufacturing strategy in accordance with subsection (c);
				(4)submit to the
			 President and Congress an annual report under subsection (d); and
				(5)carry out other activities determined
			 appropriate by the President.
				(b)Preliminary
			 reportWithin 90 days of a quorum of the Board being nominated,
			 the Board shall issue a preliminary report on the state of American
			 manufacturing, with an emphasis on the recommendations that have been issued by
			 the Manufacturing Council of the Department of Commerce that have not been
			 acted upon and a summary and assessment of recommendations that have been
			 issued by other non-governmental parties relating to domestic
			 manufacturing.
			(c)Comprehensive
			 AnalysisIn developing each
			 national manufacturing strategy under subsection (c), the Board shall conduct a
			 comprehensive analysis of the Nation’s manufacturing sector, taking into
			 consideration relevant reports, plans, or recommendations issued by Federal
			 agencies, Federal advisory boards, academia, and the private sector. Such
			 analysis shall address—
				(1)the value and
			 role, both historic and current, of manufacturing in the Nation’s economy,
			 security, and global leadership;
				(2)the current
			 domestic and international environment for the Nation’s manufacturing sector,
			 and any relevant subset thereof;
				(3)Federal, State,
			 local, and Territorial policies, programs, and conditions that affect
			 manufacturing;
				(4)a
			 comparison of the manufacturing policies and strategies of the United States
			 relative to other nations’ policies and strategies;
				(5)the identification
			 of emerging or evolving markets, technologies, and products for which the
			 Nation’s manufacturers could compete;
				(6)the short- and
			 long-term forecasts for the Nation’s manufacturing sector, and forecasts of
			 expected national and international trends and factors likely to affect such
			 sector in the future;
				(7)the manner in which Federal agencies share
			 information and views with respect to the effects of proposed or active
			 regulations or other executive actions on the domestic manufacturing sector and
			 its workforce; and
				(8)any other matters
			 affecting the competitiveness, growth, stability, and sustainability of the
			 Nation’s manufacturing sector, including—
					(A)levels of domestic
			 production;
					(B)productivity;
					(C)the trade
			 balance;
					(D)financing and
			 investment;
					(E)research and
			 development;
					(F)job creation and
			 employment disparities;
					(G)workforce skills
			 and development;
					(H)adequacy of the
			 industrial base for maintaining national security;
					(I)protections for
			 intellectual property; and
					(J)customs
			 enforcement and counterfeiting.
					(d)National
			 Manufacturing Strategy
				(1)DevelopmentThe
			 Board shall develop a national manufacturing strategy, based on—
					(A)the results of the
			 comprehensive analysis conducted under subsection (c);
					(B)the studies
			 carried out by the National Academy of Sciences pursuant to section 7;
			 and
					(C)any other
			 information, studies, or perspectives that the Board determines to be
			 appropriate.
					(2)Goals and
			 recommendations
					(A)GoalsThe
			 Board shall include in each national manufacturing strategy short- and
			 long-term goals for the Nation’s manufacturing sector, taking into account the
			 matters addressed in the comprehensive analysis conducted under subsection
			 (c).
					(B)RecommendationsThe
			 Board shall include in each national manufacturing strategy recommendations for
			 achieving the goals provided under subparagraph (A). Such recommendations may
			 propose—
						(i)actions to be
			 taken by the President, Congress, State, local, and territorial governments,
			 the private sector, universities, industry associations, and other
			 stakeholders; and
						(ii)ways to improve government policies,
			 coordination among entities developing such policies, and government
			 interaction with the manufacturing sector, including interagency communications
			 regarding the effects of proposed or active government regulations or other
			 executive actions on the manufacturing sector and its workforce.
						(3)Report
					(A)DraftNot
			 later than 90 days before the date on which the President is required to submit
			 to Congress a report containing a national manufacturing strategy under section
			 3, the Board shall publish in the Federal Register and on a public website a
			 draft report containing a national manufacturing strategy.
					(B)Public comment;
			 review and revisionA draft report published under subparagraph
			 (A) shall remain available for public comment for a period of 30 days from the
			 date of publication. The Board shall review any comments received regarding
			 such draft report and may revise the draft report based upon those
			 comments.
					(C)PublicationNot
			 later than 30 days before the date on which the President is required to submit
			 to Congress a report containing a national manufacturing strategy under section
			 3, the Board shall submit to the President for review and revision a final
			 report containing a national manufacturing strategy, and shall publish such
			 final report on a public website.
					(D)Required
			 contents of the reportThe final report submitted under
			 subparagraph (C) shall include—
						(i)when
			 feasible, an estimate of the short- and long-term Federal Government outlays
			 and revenue changes necessary to implement the national manufacturing strategy
			 and an estimate of savings that may be derived from implementation of the
			 national manufacturing strategy;
						(ii)a
			 detailed explanation of the methods and analysis used to determine the
			 estimates included under clause (i);
						(iii)detailed
			 recommendations regarding how to pay for the cost of implementation estimated
			 under clause (i), when feasible; and
						(iv)a plan for how
			 the recommendations included in the report will be implemented and who is
			 responsible for the implementation.
						(e)Annual
			 ReportNot later than the date that is one year after the date on
			 which the first national manufacturing strategy is published under section 3,
			 and annually thereafter, the Board shall submit to the President and Congress a
			 report that includes—
				(1)views on the
			 current state of manufacturing in the United States;
				(2)an assessment of
			 the implementation of previously issued national manufacturing
			 strategies;
				(3)recommendations
			 for furthering the implementation of previously issued national manufacturing
			 strategies; and
				(4)any suggested
			 revisions to the estimate required under section 5(c)(3)(D)(i) to implement the
			 recommendations included under paragraph (3).
				(f)ConsultationIn
			 order to gain perspectives and avoid duplication of efforts, the Board shall
			 consult on manufacturing issues with the Defense Science Board, the President’s
			 Council of Advisors on Science and Technology, the Manufacturing Council
			 established by the Department of Commerce, and the Labor Advisory Committee for
			 Trade Negotiations and Trade Policy, and may consult with other relevant
			 governmental entities or the private sector.
			6.Government
			 accountability office review of national manufacturing strategyNot later than April 1 of calendar years
			 2013, 2017, and 2021, the Comptroller General shall submit to Congress a report
			 regarding the national manufacturing strategy published under section 3. The
			 report shall include—
			(1)an assessment of
			 whether the recommendations from such national manufacturing strategy, and any
			 preceding national manufacturing strategies, were implemented;
			(2)an analysis of the
			 impact of such recommendations, to the extent data are available;
			(3)a
			 review of the process involved in developing such national manufacturing
			 strategy and any preceding national manufacturing strategies; and
			(4)recommendations
			 for improvements in developing the next national manufacturing strategy.
			7.Studies
			(a)Quadrennial
			 Study
				(1)In
			 generalIn developing each national manufacturing strategy, the
			 President, acting through the Secretary of Commerce, shall enter into an
			 agreement with the National Academy of Sciences to conduct a study in
			 accordance with this subsection.
				(2)ElementsThe
			 study shall examine the following:
					(A)The current state
			 of manufacturing in the United States.
					(B)Federal programs
			 and activities related to manufacturing systems.
					(C)The ways in which
			 Federal policies affect manufacturing, and likely future trends in
			 manufacturing if such policies remain unchanged.
					(D)Various possible
			 approaches for evaluating the implementation of the national manufacturing
			 strategy.
					(E)An assessment of
			 the trends and short- and long-term forecasts of manufacturing.
					(F)A review of the
			 trends and short- and long-term forecasts of manufacturing relied upon in
			 previous National Manufacturing Strategies as compared with actual events and
			 trends.
					(3)ReportThe
			 agreement entered into under paragraph (1) shall provide that not later than
			 the first day of April of the first year of each Presidential term, the
			 National Academy of Sciences shall submit to Congress and the President a
			 report containing the findings of the study.
				(4)Deadline for
			 first reportNotwithstanding paragraph (3), the first agreement
			 entered into under this subsection shall provide that the National Academy of
			 Sciences shall submit to Congress and the President a report containing the
			 findings of the study not later than 2 years after the date such agreement is
			 entered into.
				(5)Deadline for
			 subsequent agreementsAfter the first agreement entered into
			 under this subsection, all subsequent agreements under this subsection shall be
			 entered into not later than 18 months before the deadline for submission of the
			 corresponding report under paragraph (3).
				(b)Discretionary
			 StudiesThe President, acting through the Secretary of Commerce,
			 may enter into further agreements with the National Academy of Sciences as
			 necessary to develop studies to provide information for future national
			 manufacturing strategies.
			8.Requirement to
			 consider national manufacturing strategy in budgetIn
			 preparing the budget for a fiscal year under section 1105(a) of title 31,
			 United States Code, the President shall include information regarding the
			 consistency of the budget with the goals and recommendations included in
			 national manufacturing strategy covering that fiscal year.
		
